Citation Nr: 1736900	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-48 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 21, 2017.

2.  Entitlement to a disability rating in excess of 20 percent prior to April 21, 2017, and in excess of 40 percent as of April 21, 2017, for service-connected osteoarthritis L5-S1, status post fusion (low back disability).


REPRESENTATION

Veteran represented by:	Monte C. Phillips, Attorney-at-Law


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1984 to May 1987.

This matter originally came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for service-connected low back disability, and  in a May 2014 decision, the Board denied a disability rating in excess of 20 percent for a low back disability, but also found that the issue of entitlement to a TDIU was raised by the record, specifically by the Social Security Administration (SSA) records.  Thus, the Board remanded the TDIU issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In June 2015, the Board remanded the TDIU issue for a hearing.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).   However, a March 2017 email correspondence between the decision review officer and the Veteran's attorney reflects that the Veteran no longer desired a hearing and instead agreed to a VA examination.  As such, the hearing request is withdrawn.

A May 2017 rating decision granted a TDIU, effective April 21, 2017.  A May 2017 Supplemental Statement of the Case denied entitlement to a TDIU prior to April 21, 2017, and such issue was then certified to the Board in May 2017,  as it remains in appellate status.   (The May 2017 rating decision also increased the low back disability rating to 40 percent, effective April 21, 2017).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As indicated, the Board denied a rating higher than 20 percent for the low back disability in May 2014, and that appeal stemmed from a July 2009 rating decision.  That claim is no longer in appellate status.

Nonetheless, during the pendency of developing the remaining claim on appeal -the TDIU claim, the Veteran in December 2014 filed a new informal claim for an increased rating for his service-connected low back disability.  Thereafter, in a January 2015 rating decision, the RO continued a 20 percent disability rating for the Veteran's low back disability.  In March 2015, the Veteran's attorney submitted a notice of disagreement (NOD).  However, a Statement of the Case (SOC) has yet to be issued.  The filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The Board is therefore obligated to remand the low back disability claim for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, the Board finds the claim for a TDIU is inextricably intertwined with the new claim for increase.  The resolution of the new pending increased rating claim for the low back disability may include development that may impact the claim for a TDIU. As such, the claims are inextricably intertwined and must be considered together.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.)

 Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran an SOC which addresses the issue of entitlement to disability rating in excess of 20 percent prior to April 21, 2017, and in excess of 40 percent as of April 21, 2017, for the service-connected low back disability.  See March 2015 NOD to January 2015 rating decision.

2.  After the above is completed, then readjudicate the claim for a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and give him an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



